Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 17, 2022

                                     No. 04-22-00278-CR

                                Marco Antonio CONTRERAS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8169
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
        On August 12, 2022, we abated this appeal and remanded this cause to the trial court for
appointment of new counsel for appellant. On August 15, 2022, the trial court signed an order
appointing attorney Cathy S. Compton to represent appellant. We therefore REINSTATE this
appeal to our docket and ORDER appellant to file his brief by September 16, 2022.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court